MEMORANDUM**
California state prisoner Gerald Curtis Wade appeals the district court’s dismissal of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 28 U.S.C. § 2253. Reviewing de novo, Ho v. Carey, 332 F.3d 587, 591 (9th Cir. 2003), we affirm in part and dismiss in part.
Wade moves the court to broaden the Certificate of Appealability (“COA”) to include two additional issues: whether the state court abused its discretion in revoking Wade’s probation, and whether this issue was exhausted for purposes of review pursuant to § 2254. Although the Supreme Court has held that revocation of probation must comport with procedural due process, Gagnon v. Scarpelli, 411 U.S. 778, 782, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973), Wade’s proposed issues do not assert a claim for denial of procedural due process, but instead rely solely on California state law. Because Wade has failed to “make a ‘substantial showing of the denial of a constitutional right,’” we deny the motion to broaden the COA. Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir.1999) (quoting 28 U.S.C. § 2253(c)(2)).
We dismiss the claims presented in Wade’s opening brief.
As to the issues specified in the COA, because Wade has not presented arguments in support of these issues, they are deemed waived. See Smith v. Marsh, 194 F.3d 1045,1052 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.